Citation Nr: 1823133	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  96-49 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased rating for migraine headaches, rated initially as noncompensable and as 50 percent disabling from June 19, 2013.

2.  Entitlement to an initial rating in excess of 10 percent for residuals of a cerebrovascular accident (CVA).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to November 20, 2012.

(The issues of entitlement to compensation under 38 U.S.C. § 1151 for diverticular bleed and a left knee disability are addressed in a separate decision of the Board.) 

REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to January 1953.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September and December 2013 rating decisions by the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.  The September 2013 decision a 50 percent rating for migraine headaches, effective June 19, 2013, and granted a noncompensable (zero percent) rating for residuals of a CVA, effective March 2, 1993.  The December 2013 decision granted entitlement to a TDIU, effective November 20, 2012.

The Board remanded the issues for further development in May 2014 and August 2016. 

In March 2017, the RO granted an earlier effective date of March 2, 1993, for service connection for migraine headaches, assigning an initial noncompensable rating for the period prior to June 19, 2013.  The RO also increased the initial rating for residuals of a CVA to 10 percent.

The Board notes that the Veteran's representative requested a copy of the medical records from the VA Connecticut Healthcare System in the claims file.  Although records were sent in September 2017, they did not contain the requested records, as noted in a December 2017 memorandum from the representative.  However, the requested records were sent on November 21, 2017, and there is no indication that the records have been returned as undeliverable or were otherwise not received.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record reflects that further development is necessary.  Although the Board sincerely regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

First, there are potentially relevant outstanding VA treatment records.  In December 2016, the Veteran submitted a General Release for Medical Provider Information to VA (form 21-4142), which listed "VA Hartford CT RO" as a provider.  The request for medical records was rejected because "provider listed in non-private."  Although the claims file contains records form the Connecticut health care system that were obtained in December 2016, the Veteran's attorney indicated in a December 2017 memorandum that the "VA Hartford CT RO" records had not been obtained.  The Board also notes that the most recent VA treatment records associated with the claims file are dated in March 2017.  As such, remand is necessary to obtain any outstanding relevant records.  See 38 C.F.R. § 3.159(c).  

Second, there are potentially relevant outstanding non-VA treatment records.  The Board indicated in the August 2016 Remand directives that the Veteran referred to treatment records at Low Vision Clinic, which reflected that he had an eye disorder that resulted from his CVA.  It does not appear that any attempts have been made to associate these records with the claims file.  As such, remand is necessary due to noncompliance with the August 2016 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Third, the Veteran's attorney indicated in the December 2017 memorandum that a new VA examination is necessary to assess the Veteran's CVA residuals, and that a medical opinion is necessary to assess the severity of the Veteran's migraine headaches.  

With regard to the CVA residuals, the Veteran was most recently examined for this disability in June 2013.  The examiner did not list any residuals of the CVA; rather, the examiner noted only that the residuals of the CVA were least as likely as not caused by or a result of the Veteran's migraine headaches.  In a February 2014 Symptom Questionnaire, the Veteran indicated that his symptoms included loss of vision, blurred vision, loss of speech, slurred speech, facial weakness, dysphagia, and memory impairment.  As such, a new VA examination is necessary to assess the severity of the CVA residuals.

With regard to the migraine headaches, the Veteran was  service connection was originally granted effective June 19, 2013.  In the September 2013 rating decision, the RO explained that prior to June 19, 2013, the rating for nasal allergies with sinusitis was 50 percent, which was based in part on the symptom of migraine headaches.  The grant of a separate rating for migraine headaches was due to the June 19, 2013 VA headaches examination, which was the first evidence that demonstrated the requirements for a higher rating were met.  In March 2017, the RO granted an earlier effective date of March 2, 1993 for the award of service connection for migraine headaches, assigning a noncompensable rating for the period between March 2, 1993, and June 19, 2013.  The Veteran's attorney asserted in the December 2017 memorandum that the RO has not obtained an examination to assess the severity of the condition for this period of appeal, attaching a statement from the Veteran indicating that between 1993 and 2010, he would have as many as three migraines per week, and on average, no less than 52 migraines per year.  As such, a medical opinion is necessary to assess the severity of the Veteran's migraine headaches for the period of appeal prior to June 19, 2013.

Finally, with regard to the issue of entitlement to a TDIU prior to November 20, 2012, any decision on the increased rating claims being remanded herein may affect the claim for a TDIU.  Consideration of the TDIU issue must therefore be deferred until the intertwined issues are resolved or prepared for appellate consideration.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain from the VA healthcare system all outstanding relevant treatment records of the Veteran dated from April 2017 to present.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

2.  Contact the Veteran and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any relevant outstanding non-VA treatment records, to include from Low Vision Clinic.  The RO should make an attempt to obtain any treatment records identified by the Veteran that are not currently associated with the claims file.

3.  Schedule the Veteran for a VA examination to determine the current level of severity of the service-connected CVA residuals.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must review the Veteran's claims file and explain the complete rationale for all opinions expressed and conclusions reached.  

The examiner should discuss any residual condition and/or symptom from the Veteran's CVA.

4.  Refer the Veteran's claims file an appropriate VA physician for the opinion on the severity of the Veteran's migraine headaches for the period of appeal prior to June 19, 2013.

Based on review of the record, the examiner should indicate all signs and symptoms of the Veteran's migraine headaches.  The examiner should comment on the frequency and duration of the Veteran's headaches for this period of appeal, including the frequency of prostrating attacks and whether those attacks were productive of severe economic inadaptability.

The examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the VA examiner should state the reason(s) why.  If an opinion cannot be provided without an examination, one should be provided.

5.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




